J-S65026-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA,                    IN THE SUPERIOR COURT OF
                                                       PENNSYLVANIA
                            Appellee

                       v.

EARL L. LINT, JR.,

                            Appellant                 No. 166 WDA 2016


          Appeal from the Judgment of Sentence of January 20, 2016
               In the Court of Common Pleas of Fayette County
             Criminal Division at No(s): CP-26-CR-0001669-2015


BEFORE: LAZARUS, OLSON AND PLATT,* JJ.

MEMORANDUM BY OLSON, J.:                         FILED DECEMBER 02, 2016

        Appellant, Earl L. Lint, Jr., appeals from the judgment of sentence

entered on January 20, 2016, as made final by the denial of Appellant’s

post-sentence motion on January 26, 2016. We affirm.

        A jury found Appellant guilty of one count of forgery and two counts of

receiving stolen property.1 On January 20, 2016, the trial court sentenced

Appellant to serve a term of 12 to 60 months in prison for the forgery

conviction.2 The sentence fell within the aggravated range of the sentencing

guidelines. See N.T. Sentencing Hearing, 1/20/16, at 4. Further, during the


____________________________________________


1
    18 Pa.C.S.A. §§ 4101(a)(2) and 3925(a), respectively.
2
  The trial court imposed no further penalty on the receiving stolen property
convictions.



*Retired Senior Judge assigned to the Superior Court.
J-S65026-16



sentencing hearing, the trial court explained the reasons why it sentenced

Appellant in the aggravated range. As the trial court declared:

        We’ve imposed this sentence in the aggravated range as the
        standard range is less than [12] months and we’ve done so
        due to the failure of prior rehabilitative efforts on behalf of
        [Appellant], him having at least five prior theft related
        offenses. We’ve also sentenced in the aggravated range
        because this offense was committed while [Appellant] was
        on parole for a theft offense.

        [Appellant], we’ve taken into consideration the nature of
        this offense, the seriousness of forgery, a felony of the
        second degree, punishable by a term of imprisonment of up
        to [10] years and a fine of up to $25,000.00. We’ve
        considered the number of offenses to which you’ve been
        found guilty.    We’ve considered a presentence report
        prepared by the Adult Probation office. We’ve considered
        your prior record, your rehabilitative needs and the gravity
        of this offense and we feel a lesser sentence would
        depreciate from the seriousness of this crime. The [trial]
        court feels you are in need of correctional treatment that
        could be provided most effectively by your commitment to
        an institution.

N.T. Sentencing Hearing, 1/20/16, at 4-5.

     On January 21, 2016, Appellant filed a timely post-sentence motion,

wherein Appellant claimed that the trial court abused its discretion at

sentencing because: the “sentence is harsh, severe, and excessive in view

of the circumstances surrounding this matter” and because “the Court stated

no articulate reasons for sentencing [Appellant] in the aggravated range of

the guidelines.” Appellant’s Post-Sentence Motion, 1/21/16, at 1. The trial

court denied Appellant’s post-sentence motion on January 26, 2016 and




                                     -2-
J-S65026-16



Appellant filed a timely notice of appeal.       On appeal, Appellant raises one

claim:

         Whether or not the sentence of [one to five years,] imposed
         by the trial court[,] was excessive considering the
         circumstances of the case?

Appellant’s Brief at 7.3

       Appellant’s claim on appeal is a challenge to the discretionary aspects

of his sentence. “[S]entencing is a matter vested in the sound discretion of

the sentencing judge, whose judgment will not be disturbed absent an abuse

of discretion.”     Commonwealth v. Ritchey, 779 A.2d 1183, 1185 (Pa.

Super. 2001).      Moreover, pursuant to statute, Appellant does not have an

automatic right to appeal the discretionary aspects of his sentence. See 42

Pa.C.S.A. § 9781(b).         Instead, Appellant must petition this Court for

permission to appeal the discretionary aspects of his sentence. Id.

       As this Court explained:

         [t]o reach the merits of a discretionary sentencing issue, we
         conduct a four-part analysis to determine: (1) whether
         appellant has filed a timely notice of appeal, Pa.R.A.P. 902,
         903; (2) whether the issue was properly preserved at
         sentencing or in a motion to reconsider and modify
         sentence, Pa.R.Crim.P. 720; (3) whether appellant’s brief
         has a fatal defect, Pa.R.A.P. 2119(f); and (4) whether there
____________________________________________


3
  The trial court ordered Appellant to file and serve a concise statement of
errors complained of on appeal, pursuant to Pennsylvania Rule of Appellate
Procedure 1925(b). Appellant complied with the order and, within his Rule
1925(b) statement, Appellant listed the same issue he currently raises on
appeal. See Appellant’s Rule 1925(b) Statement, 2/5/16, at 1.




                                           -3-
J-S65026-16


         is a substantial question that the sentence appealed from is
         not appropriate under the Sentencing Code, [42 Pa.C.S.A.]
         § 9781(b).

Commonwealth v. Cook, 941 A.2d 7, 11 (Pa. Super. 2007).

       In the case at bar, Appellant filed a timely post-sentence motion and

notice of appeal.       Moreover, while Appellant’s brief does not contain “a

concise statement of the reasons relied upon for allowance of appeal with

respect to the discretionary aspects of a sentence,” the Commonwealth

failed to object to the omission.          See Pa.R.A.P. 2119(f).     Therefore, this

Court “may ignore the omission and determine if there is a substantial

question that the sentence imposed was not appropriate.” Commonwealth

v. Kiesel, 854 A.2d 530, 533 (Pa. Super. 2004).

       Within Appellant’s post-sentence motion, Appellant claimed that the

trial court abused its discretion at sentencing because:            the “sentence is

harsh, severe, and excessive in view of the circumstances surrounding this

matter” and because “the Court stated no articulate reasons for sentencing

[Appellant] in the aggravated range of the guidelines.”             Appellant’s Post-

Sentence Motion, 1/21/16, at 1.4               See Appellant’s Post-Sentence Motion,
____________________________________________


4
  Within Appellant’s brief to this Court, Appellant also argues that the trial
court relied upon impermissible factors when sentencing Appellant to an
aggravated range sentence. See Appellant’s Brief at 11-12. This claim is
waived, as Appellant failed to raise the claim at sentencing, in his post-
sentence motion, in his Rule 1925(b) statement, or in his Rule 2116
“statement of questions involved.” Commonwealth v. Losch, 535 A.2d
115, 118 n.6 (Pa. Super. 1987) (“[a]n objection to a discretionary aspect of
a sentence is clearly waived if it was neither raised at the sentencing hearing
nor raised in a motion to modify the sentence imposed at that hearing”)
(Footnote Continued Next Page)


                                           -4-
J-S65026-16



1/21/16, at 1. Appellant has not raised the latter claim on appeal. Further,

within Appellant’s post-sentence motion and Rule 1925(b) statement,

Appellant identified no particular “circumstances surrounding this matter”

that, allegedly, caused his sentence to be excessive. See id. Moreover, the

trial court apparently did not understand Appellant’s claim, as the trial court

did not identify or discuss any such “circumstances” in its opinion to this

Court. See Trial Court Opinion, 2/8/16, at 1-4.

      As this Court has explained:

         An appellant's concise statement must properly specify the
         error to be addressed on appeal. In other words, the Rule
         1925(b) statement must be specific enough for the trial
         court to identify and address the issue an appellant wishes
         to raise on appeal. A concise statement which is too vague
         to allow the court to identify the issues raised on appeal is
         the functional equivalent of no concise statement at all. The
         court's review and legal analysis can be fatally impaired
         when the court has to guess at the issues raised. Thus, if a
         concise statement is too vague, the court may find waiver.

Commonwealth v. Hansley, 24 A.3d 410, 415 (Pa. Super. 2011) (internal

quotations, citations, and corrections omitted).

      In the case at bar, Appellant’s bald claim of excessiveness in both his

post-sentence motion and Rule 1925(b) statement was “too vague to allow

the [trial] court to identify the issues raised on appeal.” See id. Therefore,

                       _______________________
(Footnote Continued)

(internal quotations and citations omitted); Pa.R.A.P. 1925(b)(4)(vii)
(“[i]ssues not included in the [Rule 1925(b)] Statement . . . are waived”);
Pa.R.A.P. 2116(a) (“[n]o question will be considered unless it is stated in the
statement of questions involved or is fairly suggested thereby”).



                                            -5-
J-S65026-16



Appellant’s discretionary aspect of sentencing claim is waived on appeal.5

Id.

       Judgment of sentence affirmed. Jurisdiction relinquished.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/2/2016


____________________________________________


5
  We note that, even if Appellant had not waived his current claim on appeal,
we would conclude that Appellant’s claim does not raise a substantial claim
that his sentence was inappropriate under the Sentencing Code. Within
Appellant’s brief to this Court, Appellant claims that his aggravated range
sentence is excessive solely because his forgery conviction was “for a check
that was $580.00 in value.” Appellant’s Brief at 11. Appellant’s claim does
not raise a substantial question, as it does not raise a “plausible argument
that [the] sentence is contrary to the Sentencing Code or the fundamental
norms underlying the sentencing process.” Commonwealth v. Titus, 816
A.2d 251, 255 (Pa. Super. 2003). To be sure, the trial court was well aware
of the circumstances surrounding Appellant’s forgery conviction and of the
monetary amount Appellant attempted to steal. In sentencing Appellant to
an aggravated range sentence, the trial court weighed the “monetary
amount” Appellant attempted to steal with the other circumstances of the
case, including the fact that Appellant continues to commit theft offenses
despite having numerous criminal convictions for such offenses and the fact
that Appellant was on parole at the time he committed the current forgery
offense. N.T. Sentencing Hearing, 1/20/16, at 4-5. Appellant’s claim merely
focuses upon one particular factor of his crime – the amount of money he
attempted to steal – to the exclusion of everything else. This does not raise
a substantial question that Appellant’s sentence is inappropriate under the
Sentencing Code.



                                           -6-